Citation Nr: 1823868	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-22 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2. Entitlement to service connection for allergic rhinitis. 

3. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for sinus tachycardia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and/or as secondary to service-connected PTSD.

5. Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987 and from September 1990 to June 1991, to include service in the Southwest Asia Theater of operations from January 17, 1991 to May 19, 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and January 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a videoconference hearing in July 2015.  At the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of initial RO consideration.  A transcript of the hearing is of record. 

The 2015 Board remand included the issue of entitlement to service connection for hypertension.  In a February 2016 rating decision, the RO granted service connection for this issue.  Accordingly, this was a full grant of benefits and the issue is not considered herein.  

The issues of service connection for sleep apnea, pes planus, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Allergic rhinitis was not incurred during active service and is not etiologically related to military service

2.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  

3.  The Veteran does not have a cardiovascular disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis are not met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for cardiovascular symptoms, to include as a qualifying chronic disability, or as secondary to service-connected PTSD, are not met.  38 U.S.C. §§ 1101, 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection for a Heart Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including cardiovascular-renal disease, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. 
 § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317 (a)(1). 

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that VA determines in regulations warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2).  An undiagnosed illness is a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1).

A medically unexplained chronic multisymptom illnesses is defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that VA determines meets the criteria in paragraph 3.317(a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

VA has determined presumptive service connection is warranted for the following infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus. 38 C.F.R. Â§ 3.317(c)(1-2 ).  The diseases listed in paragraph 38 C.F.R. § 3.317 (c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Unlike claims for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Gutierrez , 19 Vet. App. at 8-9.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. 
 § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

In this case, the Veteran's DD 214 indicates that he served in Southwest Asia.  The Veteran's STRs are negative for any complaints or diagnoses related to cardiovascular problems.  The Veteran's enlistment examination in June 1984 showed normal examination of the heart, as did his separation examination in August 1991.  

In April 2010 private medical records, the Veteran was seen for inappropriate sinus tachycardia.  The Veteran reported the problem began in January 2009.  He stated that sinus tachycardia was diagnosed at that time.  The echocardiogram showed normal left ventricular systolic dysfunction.  It was noted that the heart rate is when he was treated or an infection.  The examiner noted that the Veteran reported being free of palpitations and is not aware of the fast rates.  The Veteran reported he was not limited in his activities by the palpitations or fatigue.  He was able to conduct his job without limitation.  

During a November 2010 VA Gulf War examination, the Veteran reported hypertension without any history of chest pain, shortness of breath, or dyspnea on exertion.  He stated that overall control was good.  The examiner noted that the Veteran was having sinus tachycardia which he was treated for by his private primary care physician and was then referred to a cardiologist.  After some preliminary testing the examiner noted that the Veteran was referred to the Vanderbilt Heart Institute.  The VA examiner stated that those records indicated that the Veteran had experienced sinus tachycardia since January 2009 and underwent extensive testing including an echocardiogram which indicated normal left ventricular systolic function.  The examiner noted that after several months his heart problem had improved or resolved.  He still had episodes if he picks up infections, an episode consisting of his heart rate rising and otherwise being asymptomatic.  The examiner further noted that autonomic reflex testing revealed a very vigorous and perhaps hyperactive sympathetic nervous system.  The Veteran reported that he was asymptomatic, with no chest pain, dyspnea on exertion, PND, orthopnea, leg swelling or symptomatic palpitations.  

In a July 2011 VA medical record, the Veteran reported chest pain and tightness 2 to 3 times per week.  The assessment was inappropriate sinus tachycardia.  The Veteran reported he had had symptoms for 21 years, but there was nothing to do about it.  

In December 2015 the Veteran was afforded a VA examination.  The examiner found that the Veteran had sinus tachycardia; he specified that this meant the Veteran was treated for sinus problems and his heart began racing due to the medication.  Because his heart was racing he sought cardiac treatment.  The examiner found that the Veteran has had supraventricular tachycardia arrhythmia with no heart valve condition or infection.  Upon examination the Veteran's heart rhythm was regular and his heart sounded normal.  The examiner opined that the Veteran had normal rhythm of the heart without a current diagnosis of supraventricular arrhythmia, but experienced sinus tachycardia meaning that his rhythm was normal but that his rate was fast.  The examiner noted that the Veteran had no cardiac symptoms and referred to his Vanderbilt treatment in 2010 where the Veteran denied feeling any palpitations, reported no limitation in activities of daily living, and reported that he was able to complete his job without problems.  The Veteran's sinus tachycardia was found upon routine EKG testing.  The examiner indicated that each time the Veteran was found to have an elevated heart rate he was on phenylephrine, including during his treatment at Vanderbilt.  The examiner stated that the medication Polyhistforte, which the Veteran is currently taking, is known to cause an elevated heart rate.  Therefore, the examiner found the Veteran actually had what is called appropriate sinus tachycardia.  The examiner further discussed the Veteran's testing at Vanderbilt which showed a hyperactive sympathetic nervous system.  The examiner clarified that the cardiologist at Vanderbilt noted that the Veteran's nervous system was "perhaps" hyperactive; however, the December 2015 examiner did not find it was clear that the Veteran's sympathetic nervous system was always active, but that it would intermittently and vigorously "kick-in," which the examiner stated was exactly how patients taking a phenylephrine such as polyhistforte would respond to the medication.  

The examiner specified that sinus tachycardia is not a disability, but is a reaction to medication.  The Veteran has no symptoms and does not perceive when he is experiencing sinus tachycardia, so there was no indication of any diagnosable but medically unexplained multisymptom illness with any clear and specific, partially known or unknown etiology.  The examiner further found that the Veteran's sinus tachycardia is less likely than not related to his service, including his assumed environmental exposure in the Gulf, finding that there were no signs or symptoms because the Veteran reported he does not perceive when he is having sinus tachycardia.  The examiner also found that the sinus tachycardia is not a disability, because it caused no problems or limitations and is not an undiagnosed illness because it is a known physiologic reaction to certain medications.  Finally, the examiner opined that the Veteran's sinus tachycardia was not caused or aggravated by his service connected PTSD.  The examiner opined that there was no indication and no way to prove that the Veteran's PTSD aggravated his heart rate beyond the normal elevated rate which was caused by the Veteran taking the phenylephrine medication.  

The Board finds that service connection is not warranted.  With respect to a current disability, the competent medical evidence of record does not demonstrate that the Veteran is diagnosed with a heart disability.  The Board acknowledges the Veteran's contentions that he is diagnosed with sinus tachycardia and notes the finding of such during his private cardiology treatment and at his most recent December 2015 VA examination.  However, the December 2015 examiner stated that sinus tachycardia is not a disability.  Furthermore, the examiner clarified that the Veteran experienced no symptoms and was not aware when he was having an episode of sinus tachycardia.  Finally, the examiner concluded that such finding of sinus tachycardia was an appropriate reaction to the Veteran's medication.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought at any point during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  Disability "refers to the functional impairment of earning capacity."  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Apr. 3, 2018).  At a 2010 private medical appointment, the Veteran reported the tachycardia had no effect on his job or on activities of daily living.  At the July 2015 Board hearing, the Veteran denied experiencing any cardiac symptoms at his July 2015 Board Hearing.  Pertinently, in this case, the record does not show a diagnosis of a chronic heart disorder, within the meaning of VA regulations.  

In addition, although the Veteran served in the Persian Gulf, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because the 2015 VA examiner determined that the Veteran's sinus tachycardia was not an undiagnosed illness, a medically unexplained chronic multi symptom illness, or a diagnosed illness that VA determines in regulations warrants a presumption of service connection.  The Board accords these opinions significant probative value as they were provided upon a review of the claims file and the examiner gave supporting explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

With regard to lay statements made by the Veteran in connection with his claim, in relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, including pain, as a lay person he is not competent to associate any of his claimed symptoms to a disability.  Such opinion requires specific medical training in the field of cardiology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training in the field of cardiology to render medical opinions, the Board must find that his contention with regard to a diagnosis of a chronic cardiovascular disability to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2017) (providing that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran that indicate that his symptoms rise to the level of a disability or chronic qualifying disability are not competent.

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD.  The benefit sought on appeal is accordingly denied.  

Service Connection for Allergic Rhinitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In May 2011 the Veteran submitted a claim for service connection for allergic rhinitis.  The Veteran asserted that he believed his disabilities were caused by or related to service.  

With regard to a direct basis, the Veteran's records reflect a diagnosis of allergic rhinitis in June 2012.  See December 2015 VA examination.  Accordingly, the first element of service connection is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

The Veteran has claimed that his allergic rhinitis is due to service, specifically burning oil in Korea during active duty.  The Board notes that the STRs are silent for any diagnosis of allergic rhinitis in service; however, in October 1990 the Veteran received in service treatment for congestion.  Therefore, the Veteran has an in service incurrence of symptoms and the second element of service connection is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

The remaining issue, then, is whether the Veteran's allergic rhinitis is related to his service.  In December 2015 the Veteran was afforded a VA examination.  The examiner noted the Veteran's prior diagnosis of allergic rhinitis.  He further noted the Veteran's history of smoking, in addition to his history of bronchitis and pharyngitis.  Although he addressed the Veteran's October 1990 contention of congestion in service, the examiner found that the Veteran's allergic rhinitis was less likely than not related to his service.  The examiner stated that having a single episode of nasal congestion during service did not constitute a diagnosis of allergic rhinitis and noted that the Veteran did not report experiencing allergic symptoms until 1998, seven years after his Gulf service.  

The Board finds that the most probative evidence of record demonstrates that the Veteran's allergic rhinitis is not caused or related to his service.  The December 2015 opinion was provided upon thorough review of the Veteran's claims file and examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the examiner provided supporting explanation for the opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  The Board thus affords significant probative value to this opinion/  

Although the Veteran has asserted that his allergic rhinitis is related to his service, the Board finds that he is not competent to provide such an etiological opinion.  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  An opinion in this case, however, is not capable of lay observation, as the relationship between potentially related incidents and diagnoses that are related to internal systems, requires specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, the criteria for service connection have not been met and the Veteran's claims are denied.


ORDER

Service connection for allergic rhinitis is denied. 

Service connection for a heart disorder (claimed as sinus tachycardia), to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or as secondary to service-connected PTSD is denied.


REMAND

Regarding the claim for service connection for GERD, remand is required to obtain an adequate VA examination.  The central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Where the Veteran has provided lay credible testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

In his 2013 substantive appeal, the Veteran alleged that his GERD symptoms began during service and have existed since that time.  At the 2015 Board hearing, he reiterated that he had gastrointestinal symptoms during service.  He has also asserted that the GERD may be due to his eating spicy food during active service and taking nerve pills during his Desert Storm service.  The Veteran is competent to report such symptoms, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, in a June 2011 statement, the Veteran's sister noted that he reported gastrointestinal symptoms after he returned from the Gulf War. 

A December 2015 VA examination was conducted.  The examiner noted the Veteran's diagnosis of GERD, but found that the Veteran's GERD was less likely than not caused by or related to his service, because the Veteran's STRs were silent for any complaints and that his first treatment was 24 years after service discharge.  The examiner also concluded that the Veteran's nerve agent medication that he claimed to have taken while serving in Southeast Asia has not been shown to cause or aggravate GERD and therefore is less likely than not the cause of his current GERD.  Accordingly, the VA examiner ignored relevant evidence of record; a new examination and opinion must be obtained.  

Regarding the Veteran's claims for service connection for sleep apnea and service connection for pes planus, remand is required to obtain adequate VA opinions in compliance with prior Board remands.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin, 26 Vet. App. at 140.

In November 2015, the Board remanded the issue of service connection for sleep apnea.  The Board expressly requested that the examiner provide an opinion whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  In December 2015 a VA examiner opined that the Veteran's sleep apnea was less likely than not due to or the result of the Veteran's service connected PTSD, finding that PTSD cannot cause sleep apnea.  However, this opinion does not consider aggravation.  Accordingly, remand is required for a new VA opinion.  

In November 2015, the Board remanded the issue of service connection for pes planus.  The Board requested a VA opinion with regard to whether the Veteran's preexisting pes planus was aggravated during his period of active service.  The examiner was asked to consider the September and November 2011 VA opinions representing a decrease in flexibility due to in service heavy activity represented a permanent worsening of the pes planus.  A July 2013 VA opinion noted that the first notation of pes planus was in 2012, which was incorrect.  But on remand in 2015, the RO failed to obtain a VA opinion for the Veteran's pes planus, instead directing the Board to a July 2013 opinion which the Board had considered within its November 2015 remand.  Therefore, remand is required for compliance with the prior November 2015 decision.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his GERD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that GERD had onset in, or is otherwise related to, active military service, including as due to in-service symptoms and/or nerve pills taken during the Veteran's service in Southwest Asia.

The examiner must specifically address the following:  
1) the Veteran's assertions of in-service symptoms and symptoms thereafter; 2) the Veteran's sister's statement corroborating symptoms post-service discharge; and 3) the 2015 VA examination report.  

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his sleep apnea from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea had onset in, or is otherwise related to, active service.  The examiner must accept as true the Veteran's reports of snoring during service, and consider his wife's October 2017 statement that his snoring began after his return from the Gulf War with no symptoms prior to that time and his sister's June 2011 statement regarding snoring.

Second, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the sleep apnea was caused by service-connected PTSD.

Third, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the sleep apnea was aggravated by service-connected PTSD.

5. After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his pes planus from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the pes planus was aggravated during service. 

The examiner must consider the following:  1) September and November 2011 VA medical opinions that noted that the Veteran's pes planus was exacerbated by his heavy activity during service and also noted a decrease in flexibility; 2) the Veteran's lay statements of increased pain during service; and 3) the 2015 VA examination report.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure that compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


